133 F.3d 930
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James MILLER, Defendant-Appellant.
No. 96-50169.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
James Miller appeals from his conviction and 131-month sentence for armed bank robbery, in violation of 18 U.S.C. § 2113(a)(d) and use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).  Miller's attorney has filed a motion seeking to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Miller has not filed a pro se supplemental brief.  We have reviewed the record and find that there are no arguable issues for review.  Accordingly, counsel's motion to withdraw is granted and the district court's sentence is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3